Exhibit 10.12

KENNAMETAL INC.

CASH SETTLED SHARE-BASED AWARD FOR CHINA-BASED EMPLOYEES

Grant Date:                    

Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Cash Settled Share-Based Award (the “Award”)
for «number of stock units» Stock Units, subject to the terms and conditions of
the Kennametal Inc. Stock and Incentive Plan of 2010, as Amended and Restated on
October 22, 2013, as further amended on January 27, 2015 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in the Plan.

1. Notwithstanding any provisions of the Plan, each Stock Unit represents the
right to receive a cash payment from the Company (or an Affiliate or Subsidiary
thereof, as applicable) equal to the Fair Market Value of one Share of the
Company’s Capital Stock, par value $1.25 per share, subject to the Forfeiture
Restrictions (defined below). Notwithstanding, Stock Units as initially awarded
have no independent economic value, but rather are mere units of measurement
used for purpose of calculating the number of Shares to be used in determining
the amount of the cash payment, if any, to be made under the Award.

2. The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.

3. Provided that the Awardee does not Separate from Service and maintains
Continuous Status as an Employee from the Grant Date through the lapse date, the
Forfeiture Restrictions will lapse as follows: (a) on the first anniversary of
the Grant Date, one-fourth (1/4) of the Stock Units will vest and the Forfeiture
Restrictions will lapse as to those Stock Units; (b) on the second anniversary
of the Grant Date, an additional one-fourth (1/4) of the Stock Units will vest
and the Forfeiture Restrictions will lapse as to those Stock Units; (c) on the
third anniversary of the Grant Date, an additional one-fourth (1/4) of the Stock
Units will vest and the Forfeiture Restrictions will lapse as to those Stock
Units; and (d) on the fourth anniversary of the Grant Date, the remaining
one-fourth (1/4) of the Stock Units will vest and the Forfeiture Restrictions
will lapse as to those Stock Units.

4. The Awardee shall have only the Company’s unfunded, unsecured promise to pay
pursuant to the terms of this Award. The rights of the Awardee hereunder shall
be that of an unsecured general creditor of the Company, and the Awardee shall
not have any security interest in any assets of the Company (or an Affiliate or
Subsidiary thereof). The Awardee shall not have any rights of ownership in the
Shares subject to the Stock Units, including, but not limited to, the right to
vote such Shares.

5. The Stock Units, to the extent then subject to the Forfeiture Restrictions,
will be forfeited to the Company upon Separation from Service for any reason
other than death, Disability, Retirement or involuntary termination by the
Company during the two-year period following a Change in Control (an
“Involuntary Change in Control Separation”). In the event that the Awardee
Separates from Service as a result of death, Disability, Retirement or
Involuntary Change in Control Separation, the Forfeiture Restrictions relating
to any outstanding Stock Units under this Award will automatically lapse.



--------------------------------------------------------------------------------

6. Except as otherwise provided herein, a cash payment equal to the Fair Market
Value of the Shares underlying Stock Units which are no longer subject to
Forfeiture Restrictions shall be made to the Awardee on the lapse date (or as
soon as reasonably practicable thereafter but in no event later than the 15th
day of the third month following such date), subject to the Awardee’s
satisfaction of all applicable income and employment withholding taxes.
Notwithstanding the foregoing or any provisions of this Award or the Plan to the
contrary, for a U.S. participant who is or becomes eligible to Separate from
Service on account of Retirement during the term of this award, upon a
Separation from Service due to Retirement, Disability or Involuntary Change in
Control Separation, the cash payment will be delayed and delivered on the six
(6) month anniversary of the Awardee’s Separation from Service, subject to the
Awardee’s satisfaction of all applicable income and employment withholding
taxes. For the avoidance of doubt, in the People’s Republic of China, the
Company, per se, will not make such cash payment to the Awardee, instead, the
Chinese local subsidiary of the Company will, using its own RMB funds, make such
cash payment in RMB equal to the Fair Market Value at the current foreign
exchange rate to the Awardee.

7. This Award is intended to comply with Section 409A of the Internal Revenue
Code (which deals with nonqualified deferred compensation) or an exception
thereto and the regulations promulgated thereunder and will be construed
accordingly. The Company reserves the right to administer, amend or modify the
Award or to take any other action necessary or desirable to enable the Award to
be interpreted and construed accordingly. Notwithstanding the foregoing, the
Awardee acknowledges and agrees that Section 409A may impose upon the Awardee
certain taxes or interest charges for which the Awardee is and shall remain
solely responsible.

8. Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company.

All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents, as well
as on The Hub under Human Resources.

 

KENNAMETAL INC. By:   Kevin G. Nowe Title:  
Vice President, Secretary and General Counsel